United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 20-5212                                                 September Term, 2020
                                                                        1:20-cv-01477-UNA
                                                       Filed On: March 3, 2021
Leon Snipes,

               Appellant

       v.

Tanya S. Chutkan, District of Columbia
District Court Judge, et al.,

               Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Tatel and Millett, Circuit Judges, and Sentelle, Senior Circuit Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion for
reconsideration, it is

       ORDERED that the motion for reconsideration be denied. It is

         FURTHER ORDERED AND ADJUDGED that the district court’s order filed June
16, 2020, be affirmed. The district court properly concluded that the complaint was
frivolous, see 28 U.S.C. § 1915(e)(2)(B)(i); Neitzke v. Williams, 490 U.S. 319, 325
(1989) (“[A] complaint . . . is frivolous where it lacks an arguable basis either in law or in
fact.”); Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C. Cir. 1981) (“An in forma pauperis
complaint is properly dismissed as frivolous . . . if it is clear from the face of the
pleading that the named defendant is absolutely immune from suit on the claims
asserted.”), and that the court lacked authority to review decisions of other federal
courts, see 28 U.S.C. § 1294(1). Furthermore, appellant has not demonstrated that the
district court abused its discretion in denying his motions for appointment of counsel
and for a preliminary injunction. See In re Navy Chaplaincy, 697 F.3d 1171, 1178 (D.C.
Cir. 2012) (district court’s ultimate decision to deny preliminary injunctive relief is
reviewed for abuse of discretion); Gaviria v. Reynolds,
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5212                                                September Term, 2020

476 F.3d 940, 943 (D.C. Cir. 2007) (district court’s decision denying appointment of
counsel is reviewed for abuse of discretion).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2